I am particularly pleased to express to you,
Sir, Cameroon’s heartfelt congratulations on your
election to the presidency of the General Assembly at
its sixtieth session. I wish you every success in
carrying out your noble mandate and assure you of my
delegation’s full cooperation. I pay a warm tribute to
your predecessor, His Excellency Mr. Jean Ping,
Minister of State and Minister for Foreign Affairs,
Cooperation and Francophonie of the Gabonese
Republic. His great talent, consummate negotiating
skill and competence contributed decisively to the
success of the work of the fifty-ninth session. To the
Secretary-General, His Excellency Mr. Kofi Annan, I
once again express Cameroon’s full appreciation for
his tireless efforts and dedication in the service of the
Organization and its ideals.
At your wise suggestion, Mr. President, the main
theme of our debate is the implementation and follow-
up of the outcome document (resolution 60/1) of the
High-level Plenary Meeting of the General Assembly.
That reflects the great importance of this debate —
importance clearly shown by the strong participation in
it. My country is pleased to add its voice to those of the
representatives of 184 other countries, who have
already spoken during this exercise.
Cameroon fully supports the outcome document
adopted at the end of that historic summit. Some would
have preferred that it be stronger, others that it be more
proactive. Cameroon believes it is a balanced and
realistic document with regard to all the major global
concerns now considered to be priorities. Furthermore,
it is a document that reflects a new consensus on the
role of the United Nations and its place in today’s
international system.
Our heads of State or Government took stock of
the main challenges of our time and of the priority
actions that we must take together to build a genuine
global partnership for development and to ensure
lasting collective peace and security. They also set out
guidelines to be followed over the next decade to
complete the whole United Nations renewal process
and the effective achievement of the Millennium
Development Goals (MDGs). The time has come to
move from words to action. Indeed, it is only by
implementing those commitments that we can measure
their value, force and relevance.
It is indisputable that the world has made
considerable progress in implementing some of the
MDGs. But there is another undeniable fact that is far
less encouraging: the situation in Africa. Africa is the
world’s only region that, with 10 years until the
deadline, is alarmingly behind in implementing the
MDGs. If it does not receive substantial external
assistance very soon, most of the Goals will not be
attained by 2015. Most of them may remain a mirage
for a long time.
We are aware that the current economic growth
rate in our countries averages approximately 3 per cent
. That is not sufficient to create the macroeconomic
conditions necessary to achieve the MDGs. Today —
particularly in sub-Saharan Africa — without large-
scale job creation, revenue creation, a massive inflow
of private capital or official development assistance, an
effective global and sustainable solution to the nagging
issue of debt, and equitable participation in world
trade, our efforts will be doomed to failure.
For their part, the Governments of African
countries, who have the primary responsibility for their
own development, are implementing national poverty
34

reduction strategies in keeping with the need to achieve
the MDGs. With specific regard to Cameroon, the
Government is tackling that with determination.
Furthermore, the implementation of its Poverty
Reduction Strategy Paper is supported by the donor
community.
My country has begun to review its strategy to
ensure that it is fully in line with the Millennium
Development Goals. It is also implementing, with the
same determination, its national programme of
governance. Thus, the Government of Cameroon has
stepped up its efforts to combat corruption and has
committed itself to a more transparent and effective
management of public finances.
My country would have liked to see more
ambitious and courageous commitments adopted
together with a specific timetable for the development
of Africa. Nevertheless, if the commitments made by
world leaders in the outcome document are speedily
implemented, Africa would make considerable
progress in implementing most of the Millennium
Development Goals and could even — depending on
the adequate mobilization of national and external
resources and the political will to take action —
achieve all those goals by the agreed date.
During a recent crisis, the United Nations was
nearly shaken to its very foundations. During those
events, our sometimes differing views about our
system of peace and collective security became openly
apparent. Fortunately, given the need to overcome all
the global threats that weigh on our collective security,
the summit reached a healthy consensus on the
essential nature of joint actions that we need to take for
the peaceful settlement of disputes, counteracting
terrorism and the maintenance and consolidation of
peace.
Nonetheless, the process of revitalizing the
Organization will remain incomplete until we are able
to agree on the enlargement of the Security Council.
May I recall that, as the President of Cameroon, His
Excellence Mr. Paul Biya, declared on 14 September,
Cameroon remains faithful to the African position on
reform of the Security Council. This reform is
necessary and must take place soon, bringing nations
together rather than dividing them. This is the firm
conviction of Cameroon, and my country will continue,
however long it takes, to work with other States to
overcome our differences and forge a solid consensus
in order to achieve this very important reform.
Recourse to law for the peaceful settlement of
disputes has, necessarily, as a corollary, the obligation
to implement fully, willingly and in good faith the
decisions of the International Court of Justice. This is
how we understand the reference made in the outcome
document concerning “the obligation of States to settle
their disputes by peaceful means in accordance with
Chapter VI of the Charter, including, when appropriate,
by the use of the International Court of Justice”
(resolution 60/1, para. 73).
Implementation of a decision of a court through
positive negotiations is based first and foremost on a
peaceful course of action, specifically on the basis of a
deep commitment to the values and principles
enshrined in the Charter. In no case may that be
interpreted as an open possibility to renounce even
partially the fundamental elements of that decision.
Very much to the contrary.
The outcome document of the High-level Plenary
Meeting allows for coordinating the activities of the
principal bodies of the Organization within the
framework of their mandate under the Charter for the
prevention of armed conflicts and settlement of
disputes. Cameroon therefore believes it desirable that
we should find ways to ensure that Member States,
through the Security Council and in the General
Assembly, are informed formally of the status of
implementation of judgements handed down by the
International Court of Justice, as they are of the
Court’s annual activities.
The Secretary-General could thus inform the
Security Council regularly and in detail and report to
Member States as is done in his report to the General
Assembly on the activities of the Organization.
Good practices in this area would take root and
inspire us all. In that way, we would be able to identify
potential sources of conflict at a very early stage
through difficulties identified and to make timely
recommendations to prevent them.
Cameroon, which looks forward to the rapid
creation of the Peacebuilding Commission and the
Human Rights Council, counts on your wisdom to
ensure that the negotiating process that will lead to
their creation will be open, transparent and inclusive.
35

During the present session, which coincides with
the Organization’s sixtieth anniversary, we should be
inspired by the visionary dynamism provided by the
heads of State and Government. This is a new
opportunity, perhaps one of the best opportunities,
along with the Millennium Summit, to make a decisive
contribution to improving the human condition and
achieving an ideal world where all women, men and
children live free from fear, hunger and disease.
It is our responsibility here and now to fulfil the
generous promises made by our leaders to humanity a
week ago. Let us do so without making excuses,
without seeking loopholes. Let us do it now.